COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-396-CR





RONNIE GREER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 362ND DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Ronnie Greer is attempting to appeal from his conviction for felony driving while intoxicated.  We must dismiss an appeal if the trial court’s certification shows that the appellant has no right of appeal.
(footnote: 2)  In this case, appellant pleaded guilty pursuant to a plea-bargain agreement, which the trial court followed, and the trial court certified that appellant has waived the right of appeal.  The record supports the trial court’s certification.  

We notified appellant by letter that his appeal was subject to dismissal based on the trial court’s certification unless he filed a response showing grounds for continuing the appeal.  Although appellant has responded, he has not stated grounds for continuing the appeal.  Accordingly, we dismiss the appeal.
(footnote: 3)
								PER CURIAM



PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH	

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 29, 2007	
 



FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 25.2(d).


3:See id.
; 
Tex. R. App. P.
 43.2(f).